Citation Nr: 0308777	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  94-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder dislocation with impingement syndrome.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May and August 1992 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In the May 1992 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation, effective November 
1,1991.  In the August 1992 rating decision, the RO granted 
service connection for dislocation, left shoulder, with 
impingement, and assigned a 10 percent evaluation, effective 
November 1, 1991.  A Statement of the Case (SOC) was issued 
in December 1992 as to the left shoulder, and in November 
1993 as to hearing loss.  The record reflects that the 
veteran subsequently perfected a timely appeal regarding 
these issues.

During the pendency of this appeal, jurisdiction over the 
claims file was transferred to the RO in Albuquerque, New 
Mexico.  In March 1993, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO, a 
transcript of which has been associated with the claims file.

In November 1997, the Board remanded this case to the RO for 
additional evidentiary development.  The RO completed the 
requested development to the extent possible under the 
circumstances.  Thereafter, in a May 2000 rating decision, 
the RO increased the veteran's left shoulder disability 
rating from 10 to 20 percent disabling, effective November 1, 
1991.  However, in AB v. Brown, 6 Vet. App. 35 (1993), the 
U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it therefore follows that such a claim 
remains in controversy where less than the maximum benefit 
available has been awarded.  Therefore, the issue of an 
increased rating remains in appellate status.

Thereafter, in November 2002, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued the 20 
percent evaluation for status post dislocation and 
degenerative joint disease left shoulder, and the 
noncompensable evaluation for bilateral hearing loss.  The 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's left shoulder disability is 
manifested by no more than limitation of motion in the arm to 
shoulder level.  

2.  The competent and probative evidence of record indicates 
that the veteran has Level I hearing in his right ear and 
Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for left shoulder dislocation with impingement 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5203 (2002).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.85-4.86, Diagnostic Code 6100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOCs and SSOC, and associated 
correspondence issued since the veteran filed his claims, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  The veteran was accorded contemporaneous VA 
examinations to determine the nature and extent of severity 
of his disabilities.

Additionally, the veteran was advised of the specific VCAA 
requirements in correspondence issued in May 2002 and in the 
SSOC issued in November 2002.  The RO also advised the 
veteran of the evidence obtained and considered in deciding 
his claim in that SSOC.  It appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).


II.  Factual background

A review of the service medical records shows that on the 
January 1969 pre-induction examination the veteran was noted 
to have bilateral high frequency hearing loss.  In September 
1980, he was issued hearing aids.  In December 1978, the 
veteran was involved in a motorcycle accident, wherein he 
sustained a fracture and dislocation of his left shoulder.  
Thereafter, he underwent a Mumford procedure and left 
acromioplasty.  

The veteran was accorded a VA joints examination in January 
1992.  He complained of aches and pains and an inability to 
lift and carry some things, relative to his left shoulder.  
There was 2+ crepitus in the left shoulder.  Range of motion 
revealed abduction was to 90 degrees, external rotation was 
to 90 degrees, internal rotation was to 80 degrees, extension 
was to 70 degrees, and forward flexion was to 150 degrees.  
Range of motion was somewhat painful and accompanied by 
popping and cracking in the left shoulder.  The biceps and 
triceps reflexes were normal.  Sensation was also normal in 
the left upper extremity.  There was no hesitation or anxiety 
sign or apprehension sign in the left shoulder.  Dislocation 
and subluxation was not a problem.  The diagnosis was 
dislocation of left shoulder with closed reduction, and 
subsequent impingement syndrome of the left shoulder, treated 
by operation with a satisfactory result.  

The veteran was accorded a VA audiological examination in 
January 1992.  Tympanometry and canals were normal.  
Audiological findings in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30 
45
50
55
LEFT

35
45
60
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The VA examiner diagnosed mild to moderate sloping 
sensorineural hearing loss for the middle and high 
frequencies, bilaterally.  

During his March 1993 personal hearing before a Hearing 
Officer at the RO, the veteran testified that he continued to 
experience problems hearing people in group settings.  He 
said his left shoulder limited his activities, in particular 
with lifting items.  He was under the care of a chiropractor.  

In a statement dated in April 1993, TC, D.C., reported that 
the veteran's left shoulder had never fully recovered from 
the injury he suffered in December 1978.  An examination 
revealed that the veteran could produce approximately 70 
percent of normal shoulder abduction.  There was restriction 
in the scapulothoracic area.  Orthopedic testing was positive 
over the left shoulder.  Subluxations were noted at spinal 
levels T2-T4 and C5-C7 on the right.  The diagnosis was 
subacute post-traumatic severe left shoulder sprain/strain 
with residual crepitus and myalgia, and associated 
subluxations of the thoracic and cervical spine.  

The veteran was accorded a VA joints examination in July 
1998.  He complained of stiffness in the left shoulder.  
There was instability of the left acromioclavicular (AC) 
joint.  There was little to no tenderness of the left AC 
joint.  Musculature was completely normal.  There was no 
evidence of atrophy of the deltoids, biceps, forearm muscles, 
or hand muscles.  He had 5+ strength in all of the muscles on 
the left side.  Range of motion of the left shoulder was 
completely normal.  The veteran complained of pain with 
internal and external rotation, but did not flinch or cringe 
during the range-of-motion testing.  The examiner stated that 
the veteran did not experience flare-ups.  The movements of 
the left shoulder were strong and there was no evidence of 
weakness, fatigability, or incoordination in the left 
shoulder joint.  The examiner opined that the veteran's pain 
did not seriously limit his functional ability to use his 
left shoulder joint.  The diagnosis was degenerative joint 
disease of left AC joint.  

The veteran was accorded another VA audiological examination 
in July 1998.  He wore hearing aids.  Otoscopy revealed clear 
canals, bilaterally.  Tympanometry was within normal limits.  
Acoustic reflexes were present contralaterally in both ears 
and there was negative reflex decay in both ears.  
Audiological findings in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
45
50
LEFT

35
40
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnoses were mild to moderately 
severe sensory and neuro hearing loss from 2,000 to 8,000 
Hertz in the right ear, and a mild to severe sensory and 
neuro hearing loss in the left ear from 1000 to 8000 Hertz.  

VA treatment records dated in November 2001 reveal stable 
hearing loss, right ear, since the September 2000 
examination.  

The veteran was accorded a VA audiological examination in 
October 2002.  He complained of continued decrease hearing, 
bilaterally.  Audiological results in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
40
50
55
LEFT

35
45
65
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses were mild to moderate sensorineural hearing 
loss for frequencies 1000 through 6000 Hertz for the right 
ear, and mild to moderately severe sensorineural hearing loss 
at 1000 to 6000 Hertz for the left ear.  

III.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where 
disagreement has been expressed as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods, 
based upon the facts found during the appeal period.

A.  Left shoulder dislocation with
impingement syndrome

Under DC 5201, which pertains to limitation of motion of the 
arm, limitation of motion to 25 degrees warrants a 40 percent 
rating for the major extremity and a 30 percent evaluation 
for the minor extremity.  Limitation of motion midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major extremity and 20 percent for the minor 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  

Under DC 5203, a 10 percent disability rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement.  Full range of motion of the shoulder is 
measured from zero degrees to 180 degrees in forward 
elevation (flexion), zero degrees to 180 degrees in 
abduction, and zero degrees to 90 degrees in both external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2002).

The Board notes that the RO has rated the veteran's current 
left shoulder disability under DCs 5203-5201.  The veteran is 
already assigned the maximum disability rating under DC 5203.  

The Board is cognizant of the X-ray evidence which revealed 
degenerative joint disease of the left shoulder joint.  
However, the criteria of DC 5003, which pertains to 
degenerative arthritis, allow for the assignment of only a 10 
percent evaluation for each group of minor joints affected by 
arthritis.  Thus, application of DC 5003 cannot afford the 
veteran a higher disability rating for his left shoulder 
disability.

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
for the veteran's service-connected left shoulder dislocation 
with impingement syndrome and degenerative joint disease.  In 
reaching this conclusion, the Board has found the most 
probative evidence of record to be the results of his January 
1992 and July 1998 orthopedic examinations, which show that 
his left shoulder disability is manifested by no more than 90 
degrees of abduction.  This finding is consistent with no 
more than a 20 percent disability rating under the criteria 
of DC 5201.

In order to warrant the next highest evaluation of 30 
percent, the evidence would have to show that limitation of 
motion in the arm is limited to midway between the side and 
shoulder level.  However, the Board notes that, although his 
January 1992 examination revealed limitation to 90 degrees 
abduction, subsequent VA examination in July 1998 showed full 
range of motion in the left AC joint.  In light of the 
aforementioned evidence, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation under the criteria of DC 5201.

The Board has considered whether an increased evaluation may 
be warranted based upon functional loss due to pain under 38 
C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, VA examinations have failed to reveal any 
objective evidence of weakness or incoordination.  Similarly, 
examinations have also failed to reveal any objective 
evidence of swelling, deformity, or atrophy of disuse.  
Although evidence of pain on motion was found during the 
veteran's examinations, it appears that such pain was not 
reported until after his arm was raised past 90 degrees.  
Thus, the limitation in motion caused by pain has already 
been compensated by the assignment of a 20 percent evaluation 
under the criteria of DC 5201.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder. Thus, DC 5200 is not for application.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
service-connected left shoulder dislocation with impingement 
syndrome.  Consideration has also been given to assigning a 
staged rating; however, at no time during the period in 
question has the veteran shown disablement greater than the 
assigned rating.  See Fenderson, supra.  Therefore, the 
benefit sought on appeal must be denied.

B. Bilateral hearing loss

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DCs 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100.  See also 64 
Fed. Reg. 25,208-209, published at 38 C.F.R. § 4.85-4.87 
(effective June 10, 1999).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero percent to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal hearing acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  See 38 C.F.R. § 4.85, 4.86 (1998); see also 64 Fed. 
Reg. 25,208 and 25,209, published at 38 C.F.R. § 4.85 
(effective June 10, 1999).

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  See 
Karnas, supra, at 313.  The veteran filed his claim for a 
compensable evaluation for his service-connected bilateral 
hearing loss in November 1991.  The Board must therefore 
evaluate the veteran's claim for an increased rating from 
June 10, 1999, under both the old criteria in the rating 
schedule and the current regulations in order to ascertain 
which version is most favorable to the veteran's claim, if 
indeed one is more favorable than the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations.  The law provides that, when there is a change 
in regulations, the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See Rhodan 
v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99- 
7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (contemplating an 
appellate period that both precedes and succeeds the 
effective date of the regulatory change).

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent audiological 
evaluation, in October 2002, revealed an average pure tone 
threshold of 44 decibels in the right ear with speech 
discrimination ability of 98 percent, and 53 decibels in the 
left ear with speech discrimination ability of 96 percent.  
These findings correspond to Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear.  The 
point of intersection on Table VII of the rating schedule for 
Level I hearing in both ears, which is used to arrive at the 
overall percentage of disability for bilateral hearing loss, 
reflects that this level of hearing loss in fact warrants a 
zero percent evaluation.

In addition, the Board notes that applying the results of the 
veteran's July 1998 and January 1992 VA evaluations under the 
old and revised versions of the regulations also results in a 
numeric designation of Level I hearing in the right ear and 
Level I hearing in the left ear.  The point of intersection 
of this combination on Table VII reflects that this level of 
hearing loss is consistent with a zero percent evaluation.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for hearing loss in the 
right ear or the left ear.  As sympathetic as the Board might 
be in the matter, the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
compensable schedular evaluation under the regulations.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable schedular 
evaluation for bilateral hearing loss.  Therefore, the 
benefit sought on appeal must be denied.

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question, 
i.e., since the effective date of the grant of service 
connection, has the veteran shown disablement greater than 
the assigned rating.  See Fenderson, supra.  To the extent 
that he argues that he is more severe than rated, his lay 
assertions are far less probative than the findings of 
skilled professionals.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable evaluation for the veteran's service-
connected bilateral hearing loss; and the evidence is not so 
evenly balanced as to allow for the application of the 
doctrine of reasonable doubt. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left shoulder dislocation with impingement syndrome is 
denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

